Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1 and 22 amended 
Claims 2-4, 7-8, 10-11 and 13 canceled
Claims 1, 5-6, 9, 12 and 14-25 pending

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 5-6, 9, 12 and 14-25 are rejected under 35 U.S.C. 103 as being unpatentable over Zhamu (PG Pub 2016/0019995 A1) in view of He (PG Pub 2015/0064575 A1), and in further Zhamu’384 (PG Pub 2016/0043384 A1), and in further view of Li (PG Pub 2015/0259212 A1), and in further view of Liu (PG Pub 2012/0045688 A1).
Consider Claim 1, Zhamu teaches the process of graphene foam layer for an electrode [0019], teaches the process included step (a) producing graphene foam by preparing graphene dispersion in a liquid medium [0060], where the graphene having pores with pore wall [0021] having graphene sheets/planes [0021], where the graphene is selected from pristine graphene, non-pristine graphene having 0.001-5% of non-carbon element by weight selected from graphene oxide, reduced graphene oxide, graphene fluoride, graphene chloride, graphene bromide, graphene iodide, hydrogenated graphene, nitrogenated graphene, chemically functionalized graphene, or a combination thereof [0060]; teaches step (b) dispensing and depositing the graphene dispersion onto a surface of a supporting substrate to form a wet layer of graphene [0061]; teaches step (c) partially or completely removing the liquid medium from the wet layer of graphene to form a dried layer of graphene [0062]; and teaches step (d) heat treating the dried layer of graphene at a first heat treatment temperature selected from 80°C to 3,200°C at a desired heating rate sufficient to induce volatile gas molecules from the non-carbon elements or to activate the blowing agent for producing a sheet or roll of solid graphene foam having multiple pores or cells and pore walls or cell walls containing graphene sheets ([0063], page 16, claim 19).
Zhamu does not teach the graphene dispersion having Selenium particles.
However, He is in the art of forming Li-Se cathode (abstract), teaches the process of mixing graphene with Selenium particles with liquid (in a way that the Se powders are embraced by graphene sheets) forming a paste, then step of applying the paste on the 
A person having ordinary skill in the art before the effective date of the claimed invention would combine Zhamu with He to add the Selenium powders to the graphene dispersion, to provide with an electrode having Se powders which are embraced by graphene sheets [0141] for Li-Se electrode, with a long life cycle and high capacity and high energy density (abstract). 
The combined Zhamu (with He) does not teach the Selenium particles occupying the pores with less than 70% of the pore volume.
However, Zhamu’384 is in the art of forming graphene foam for lithium battery electrode (abstract), teaches the use of active materials particles occupy/lodged within the graphene foam pores (abstract, Fig. 1B), where the active material powder include selenide materials (having selenium) [0043]. Zhamu’384 teaches the pores having volume of about 4200,000 nm3 (for 200 nm diameter) [0050], and the powder volume of 4200 nm3 (for a 20 nm diameter) [0044], leading to the selenium particles occupy less than 70% of the pore volume. In the case where the claimed ranges, “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). (MPEP 2144.05). 
A person having ordinary skill in the art before the effective date of the claimed invention would combine Zhamu (with He) with Zhamu’384 to graphene foam selenium cathode having selenium powders occupying less than 70% volume, to provide with an adequate room for expansion of the powder material within the pores/foam and having unique elastic property within the graphene foam [0040].
The combined Zhamu (with He and Zhamu’384) does not teach the graphene foam compressed.
However, Li is in the art of forming graphene foam structure having a 3-D network of interconnect (abstract), teaches the testing of the graphene foam structure by compressing to 80% or more of its original volume [0011].
A person having ordinary skill in the art before the effective date of the claimed invention would combine Zhamu (with He and Zhamu’384) with Li to compress the formed foam product following Li’s process, to measure the permanent deformation which remains after the release of the compressive stress applied to the foam [0092].
Although combined Zhamu (with He and Zhamu’384 and Li) does not explicitly provide the resulting compression set value of the compressing at 80% (or more), however, since the combined arts forms substantially similar graphene foam to the claimed graphene foam, it would be inherent that by measuring the resulted graphene foam (following Li’s testing process) it would result in compression set value of less than 15%. 
The combined Zhamu (with He and Zhamu’384 and Li) does not teach the graphene foam is functionalized with carboxylic acid.
However, Liu is in the art of forming cathode/positive electrode comprising chemically functionalized nano graphene plates (abstract), teaches the process of functionalizing the nano graphene with chemical groups such as carboxylic acid group [0045].
A person having ordinary skill in the art before the effective date of the claimed invention would combine Zhamu (with He and Zhamu’384 and Li) with Liu to functionalize the graphene foam with carboxylic acid group, to provide with desired hydrophobicity using chemically functional group of COOH, where the carboxylic acid is an environmental benign chemical material [0064].
Consider Claims 5 and 16, the combined Zhamu (with He and Zhamu’384 and Li and Liu) teaches the Selenium particle residing in the pores the graphene foam/layer (He, [0087]), where it would be obvious that the pores have closed wall, forming the pore structure within the formed foam/layer.
Consider Claim 6, the combined Zhamu (with He and Zhamu’384 and Li and Liu) teaches the element Z (Se coating/ particles) is mixed with sulfur particles (Zhamu, [0035]), where the sulfur/Se particles are occupying 70-95% weight fraction (Zhamu, [0032]). In the case where the claimed ranges, “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). (MPEP 2144.05).
Consider Claim 9, the combined Zhamu (with He and Zhamu’384 and Li and Liu) teaches a step of heat-treating the solid graphene foam at a second heat treatment temperature higher than the first heat treatment temperature for a length of time sufficient for increasing the thermal conductivity of the solid graphene foam wherein the pore walls contain stacked graphene planes having an inter-plane spacing d002 from 0.3354 nm to 0.36 nm and a content of non-carbon elements less than 2% by weight (Zhamu, [0033], [0086]).
Consider Claims 12 and 21, the combined Zhamu (with He and Zhamu’384 and Li and Liu) teaches the step (d) of heat treating the dried layer of graphene at a first heat treatment temperature is conducted under a compressive stress, and further comprising a compression step 
Consider Claim 14, the combined Zhamu (with He and Zhamu’384 and Li and Liu) teaches the process of forming porous graphene foam layer wherein the graphene dispersion contains a blowing agent having a blowing agent-to-graphene material weight ratio from 0/1.0 to 1.0/1.0 (Zhamu, [0030]).
Consider Claim 15, the combined Zhamu (with He and Zhamu’384 and Li and Liu) teaches the first heating temperature from 100℃ to 3,200℃, encompassing less than 1,500℃ (Zhamu, [0030]).
Consider Claim 17, the combined Zhamu (with He and Zhamu’384 and Li and Liu) teaches the graphene foam, without Se, have density from 0.01 cm3 to 1.7 cm3 (Zhamu, [0021]).
Consider Claim 18, the combined Zhamu (with He and Zhamu’384 and Li and Liu) teaches the Se powder is 10-99% by weight (He, [0088]).
Consider Claim 19, the combined Zhamu (with He and Zhamu’384 and Li and Liu) teaches graphene dispersion wherein the graphitic material is selected from meso-phase carbon, meso-carbon micro-bead, coke, carbon fiber, carbon nano-fiber, carbon nano-tube (Zhamu, [0039]). 
The combined Zhamu (with He and Zhamu’384 and Li and Liu) does not explicitly teach the carbon/graphitic filler incorporation into the pore wall. 
However, the combined Zhamu (with He and Zhamu’384 and Li and Liu) teaches each and every process step and limitation of the applicant’s claims, including the “the step (a) to step (d) of claim 1, and where the graphene/Se dispersion having a carbon/graphitic filler”. Since the “the carbon/graphitic filler incorporation into the pore wall” by the applicant’s claimed process is simply a function of the “the step (a) to step (d) of claim 1, and where the graphene/Se dispersion having a carbon/graphitic filler”, and the combination of the Zhamu (with He and Zhamu’384 and Li and Liu) teaches the claimed process steps. The process of the combination of the Zhamu (with He and Zhamu’384 and Li and Liu) would have inherently produced “the carbon/graphitic filler incorporation into the pore wall” unless essential process steps and/or limitations are missing from the applicant’s claims. 
Consider Claim 20, the combined Zhamu (with He and Zhamu’384 and Li and Liu) teaches the process contains a roll-to-roll process wherein the steps (b) and (c) include feeding the supporting substrate from a feeder roller to a deposition zone, continuously depositing the graphene dispersion onto a surface of the supporting substrate to 25form the wet layer of graphene thereon, drying the wet layer of graphene, and collecting the dried layer of graphene material deposited on the supporting substrate on a collector roller(Zhamu, [0035]).
Consider Claim 22, the combined Zhamu (with He and Zhamu’384 and Li and Liu) teaches the previously taught in claim 1, additionally, the Se nano particles having diameter less than 100 nm (He, [0088]). The combined Zhamu (with He and Zhamu’384 and Li and Liu) teaches the specific capacity is at least 1000 mAh/g after 400 cycle in Li-Se cell (He, Fig. 11). In the case where the claimed ranges, “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). (MPEP 2144.05).
Consider Claims 23-24
Consider Claim 25, the combined Zhamu (with He and Zhamu’384 and Li and Liu) teaches the process which further includes a step of combining an anode, a cathode comprising the graphene foam-protected selenium cathode layer, an electrolyte in ionic contact with the cathode and the anode, together to form an alkali metal-selenium battery cell (He, [0023], [0025], and [0141]).
Response to Arguments
Applicant’s arguments, filed 07/21/2021, with respect to the rejection(s) of claim(s) 1, 5-6, 9, 12, 14-25 under 103a have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Zhamu with He and Zhamu’384 and Li and Liu.

The previously applied claims objection, in light of the amended claim are now withdrawn.

The applicant argued against the prior art of Ji, on the ground that Ji does not disclose the newly amended limitation including functionalized with a carboxylic acid group.
However, the newly applied prior art of Liu discloses the functionalized of graphene with chemical groups including carboxylic acid group [0042]-[0045].

All other applicant arguments not specifically addressed above are deemed unpersuasive as either not commensurate in scope with the broadly drafted claims or are unsupported by factual evidence and are deemed mere attorney speculation.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mohammad Mayy whose telephone number is (571)272-9983.  The examiner can normally be reached on Monday to Friday, 8:00am -5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gordon Baldwin can be reached on 571-272-5166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/Mohammad Mayy/
Art Unit 1718 
/DAVID P TUROCY/Primary Examiner, Art Unit 1718